EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment 
The objections to claims 49 and 52 for minor informalities are withdrawn in view of the amendments filed 08 September 2021. 
Terminal Disclaimer
The terminal disclaimer filed on 08 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of: 
Locke et al. (US 8061360 B2)
Locke et al. (US 8500718 B2)
Locke et al. (US 9474679 B2)
Locke et al. (US 10232095 B2)
has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Claims
Claims 40-68 are allowed.

Reasons for Allowance
Applicant’s arguments filed 08 September 2021 have been considered and are persuasive. Examiner advances additional reasons for allowance.

Kubach; Melissa (US 20060252991 A1), the closest art of record, discloses systems and methods for determining the integrity of an endoscope (¶ [0003], [0020], [0038], integrity tester 10), comprising: 
a fluid sensor configured to sense a fluid parameter within a sealed space and to generate a fluid sensor signal in response to sensing the fluid parameter (¶ [0040], pressure monitor 111 … humidity detector 121); 
a processing unit configured to receive the fluid sensor signal (¶ [0045], The control system 301 will also include other electronics and components necessary to operate the interaction system 401 and to take in and interpret data from the pressure sensor 111 and humidity sensor 113; ¶ [0064] If the control system 301 determines pressure was not maintained during the testing in step 841, the integrity tester 10 will indicate that the endoscope 901 has failed the pressure test in step 843). 
However, Kubach lacks a fluid sensor in fluid communication with a sealed space around a tissue site, and instead provides a sealed space around an endoscope (¶ [0050], The air enclosure includes the internal area of the endoscope 901 sleeve, the inside of tube 201 and chamber 109). Kubach also lacks a fluid leak location mode that is entered in response to the fluid sensor signal crossing a threshold value. Instead, Kubach requires a user to manually enter a leak location mode (¶ [0052] In step 813 the user will place the endoscope 901 into the holding device 501 and indicate to the integrity tester 10 that testing is to begin in step 815). 

Also of record, Enquist, Fredrik et al. (US 20040154379 A1) discloses an improved method of leakage detection and leakage measurement (¶ [0011], [0019]), comprising a fluid sensor and a processing unit (¶ [0019], probe 1 is connected to a measuring instrument 2 having one or more different indicators 2a, which give a digital, electrical, acoustic or optical signal corresponding to the concentration of tracer gas in the orifice 1a).  
However, Enquist does not provide a fluid sensor in fluid communication with a sealed space around a tissue site, and the processing unit is not configured to enter a fluid leak location mode in response to the fluid sensor signal crossing a threshold value. Instead, Enquist’s fluid sensor remains outside of a sealed space, and detects tracer gas that has leaked from an object (¶ [0020], object 3, which is pressurised by tracer gas 4 and has a leak 3a, through which tracer gas 4a is leaking). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Herzog, Michael et al. (US 20050126265 A1) discloses a leak testing system (¶ [0006], [0046], [0048], [0104], system 100 is provided for a tank tester 101); including an electronic display in communication with the processing unit and configured to provide a graphical user interface (¶ [0111], The interface may comprise a graphical user interface (GUI) 110 presented to a user on a display device 111). However, Herzog lacks a fluid sensor in fluid communication with a sealed space around a tissue site and instead tests for leaks in a vehicle fuel tank (¶ [0104], Fuel system 150 may include a fuel tank 140 … Fuel system 150 may by a fuel system for a car, motorcycle, light-duty truck, heavy-duty truck, or other motor vehicle). 

Parker, Andrew Ernest (US 20030088371 A1) discloses a leak detection apparatus for blister packs (¶ [0001], [0004], [0030] FIG. 2 is a schematic view of apparatus 8) comprising a sensor (¶ [0034], a first scan is carried out by the scanner means 16 across each blister 20); a processing unit and an electronic display configured to provide a graphical user interface (¶ [0031], monitor screen 12 and computer keyboard 14). However, Parker lacks a fluid sensor and instead measures deflection of a blister pack membrane (¶ [0036], Non-deflection of the flat side 24 of the blister pocket 20 is one indicator of a gross leak in the pocket 20). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781